Exhibit Consent of Independent Auditors We consent to the reference to our Firm under the caption "Experts" and to the use in this Annual Report on Form 40-F of our reports dated December 3, 2008 with respect to the consolidated balance sheet of The Toronto-Dominion Bank (the “Bank”) as at October 31, 2008 and 2007 and the consolidated statements of income, changes in shareholders’ equity, comprehensive income and cash flows for each of the years in the three year period ended October 31, 2008 and the effectiveness of internal control over financial reporting of the Bank as at October 31, 2008 which appear in the Bank's 2008 Annual Report to Shareholders. Our audits also included the reconciliation of Canadian and U.S. Generally Accepted Accounting Principles as at October 31, 2008 and 2007 and for each of the years in the three year period ended October 31, 2008 in the Reconciliation of Canadian and U.S. Generally Accepted Accounting Principles listed in Exhibit 99.4.This exhibit is the responsibility of the Bank’s management.Our responsibility is to express an opinion based on our audits.In our opinion, the information in the exhibit referred to above as at October 31, 2008 and 2007 and for each of the years in the three year period ended October 31, 2008 when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein. We also consent to the incorporation by reference of our reports dated December 3, 2008 in the following Registration Statements of the Bank: 1) Registration Statement (Form F-10 No. 333-140393), 2) Registration Statement (Form F-10 No. 333-153735), 3) Registration Statement (Form F-9 No. 333-151254), 4) Registration Statement (Form F-3 No. 333-83232), 5) Registration Statement (Form S-8 No. 333-06598), 6) Registration Statement (Form S-8 No. 333-12948), 7) Registration Statement (Form S-8 No. 333-101026), 8) Registration Statement (Form S-8 No. 333-116159), 9) Registration Statement (Form S-8 No. 333-120815), 10) Registration Statement (Form S-8 No. 333-142253), and 11) Registration Statement (Form S-8 No. 333-150000); and in the Private Placement Memoranda of Toronto Dominion Holdings (U.S.A.), Inc. dated February 24, 2005. /s/ Ernst & Young LLP Chartered Accountants Licensed
